NO. 07-07-0420-CR and 07-07-0421-CR and 07-07-0422-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

NOVEMBER 29, 2007
 ______________________________

RONNIE GENE LONG, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

NO. 4221, 4363, 4364; HONORABLE STEVEN RAY EMMERT, JUDGE
_______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION

	Appellant, Ronnie Gene Long, appeals his three convictions for the offense of Injury
to a Child, each enhanced by a prior felony, and sentences of sixteen years confinement
in the Institutional Division of the Texas Department of Criminal Justice, all to be served
concurrently and fines of $10,000 in each case.   We will dismiss the appeals for want of
jurisdiction.
	A timely notice of appeal is necessary to invoke a court of appeals' jurisdiction. 
Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996).  In the absence of a notice of
appeal timely filed in compliance with the requirements of the Texas Rules of Appellate
Procedure, a court of appeals does not obtain jurisdiction to address the merits of the
appeal in a criminal case, and can take no action other than to dismiss the appeal.  Slaton
v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998). 
	Appellant proceeded to trial and was found guilty by a jury.  The sentences were
imposed and judgments were entered on June 20, 2007.  Appellant was required to give
notice of appeal in each case within 30 days after the day sentences were imposed or
within 90 days after the day sentences were imposed if appellant filed a motion for new
trial.  Tex. R. App. P. 26.2(a).   Appellant filed a motion for new trial on June 20, 2007,
making appellant's notice of appeals due on or before September 18, 2007.  Appellant filed
his notice of appeal in each case on October 9, 2007.  Appellant's failure to file a timely
notice of appeal prevents this court from having jurisdiction over his appeals.  Slaton, 981
S.W.2d at 210.  Consequently, the appeals are dismissed for want of jurisdiction. (1) 

					Mackey K. Hancock
					        Justice



Do not publish.  
1. Appellant may be entitled to out-of-time appeals by filing a post-conviction writ of
habeas corpus returnable to the Texas Court of Criminal Appeals.  See Tex. Code Crim.
Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2007).  See also Mestas v. State, 214 S.W.3d
1, 1 (Tex.Crim.App. 2007); Reyes v. State, 883 S.W.2d 291, 293 n.2 (Tex.App.-El Paso
1994, no pet.).